Citation Nr: 1546042	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at the Orange Park Medical Center on September 3, 2013.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

In June 2015, the Board remanded the case for further development.  The case has now been returned for additional appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had a total disability permanent in nature resulting from a service-connected disability on or about the date of treatment in question. 

2.  On September 3, 2013, Orange Park Medical Center (a private medical facility) provided treatment to the Veteran for an emergency condition.

3.  Treatment was not feasibly available at a VA medical facility on September 3, 2013.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the Orange Park Medical Center on September 3, 2013, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Generally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where (i) the services rendered were for a veteran who has a total disability permanent in nature resulting from a service-connected disability, (ii) the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and (iii) when treatment at a VA or federal facility was not feasibly available.  All three requirements must be met before payment is authorized. 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014); Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency treatment includes ancillary care and medication, such as a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the veteran is discharged.  38 C.F.R. § 17.120(b).

The record reflects that, on September 3, 2013, the Veteran reported to the Orange Park Medical Center in Orange Park, Florida, with complaints of headaches and dizziness after involvement in a car accident three days earlier.  She arrived by herself at the hospital.  The severity of her discomfort was described as moderate.  She was diagnosed with acute post-concussive syndrome.  Her condition improved after treatment, and she was discharged the same day.  She was given three prescriptions.  Her private treatment had not been authorized by VA in advance.  On September 4, 2013, the Veteran reported to the VAMC in Gainesville, Florida, with continuing complaints of headaches.  Upon examination, there was no evidence of a closed-head injury.  She was given further prescriptions to take, and discharged the same day.  

The record reflects the claim was denied below because VA facilities were available on September 3, 2013.  Further, it was determined that her emergency room visit was not necessary.

Applying the statutory and regulatory framework this case, the Board finds that payment or reimbursement of the medical expenses incurred on September 3, 2013, is warranted; i.e., it was non-emergent in nature.

The Board finds that the first requirement, that services rendered were for a veteran who has a total disability permanent in nature resulting from a service-connected disability, is satisfied.  Although the Veteran is not service-connected for any headache disorder, she is service-connected for a schizoaffective disorder, rated as 100 percent disabling.  Notably, the Veteran has permanent and total disability from her service-connected schizoaffective disorder on or about the time of the treatment.

The Board further finds that the second requirement, that the services rendered were for emergency treatment, is satisfied.  Granted, the level of the Veteran's discomfort was described as moderate when she appeared on September 3, 2013, and she was discharged that same day.  Nevertheless, the record reflects she had recently been in a car accident, and she has contended she was worried about suffering from a concussion as a result thereof.  The Board finds no reason to doubt her credibility as to these matters.  Moreover, the medical records support these contentions as she was diagnosed with post-concussive syndrome.  Based on these facts, it does appear that the treatment received on September 3, 2013, was emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health

Finally, the Board finds that the third requirement, that treatment was not feasibly available at a VA hospital and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused, is satisfied.  Although it was determined below that VA facilities were available, the Veteran has contended that she did not think it was safe to drive the 50 miles to the nearest VA facilities since she was suffering from a concussion to include headaches and dizziness.  Once again, the Board finds no reason to doubt the Veteran's credibility as to these matters.

In view of the foregoing, the Board concludes that the criteria for the payment or reimbursement of unauthorized medical expenses at the Orange Park Medical Center on September 3, 2013, have been met.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at the Orange Park Medical Center on September 3, 2013, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


